                  Case 1:19-cv-00060-GSA Document 17 Filed 08/31/20 Page 1 of 4



 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6   PEDRO RODRIGUEZ,                              1:19-cv-00060-GSA-PC
 7                   Plaintiff,                    ORDER DENYING MOTION FOR
                                                   RECONSIDERATION
 8           v.                                    (ECF No. 16.)
 9   SCOTT KERNAN, et al.,                         THIRTY-DAY DEADLINE TO FILE
                                                   SECOND AMENDED COMPLAINT
10                  Defendants.                    PURSUANT TO FIRST SCREENING
                                                   ORDER
11

12   I.       BACKGROUND
13            Pedro Rodriguez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
14   with this civil rights action pursuant to 42 U.S.C. § 1983. On January 14, 2019, Plaintiff filed
15   the Complaint commencing this action. (ECF No. 1.) On April 8, 2020, the court issued the first
16   screening order, dismissing the Complaint for failure to state a claim, with leave to amend. (ECF
17   No. 9.) Plaintiff was advised that he was not permitted to add unrelated claims or allegations of
18   events occurring after January 14, 2019 in the First Amended Complaint. (Id. at 9 at 14:10-13.)
19            On May 22, 2020, Plaintiff filed the First Amended Complaint. (ECF No. 12.) The First
20   Amended Complaint contained allegations of later-occurring events that took place after the
21   original Complaint was filed. (Id.) On June 29, 2020, the court issued the second screening
22   order dismissing the First Amended Complaint for Plaintiff’s failure to comply with the court’s
23   first screening order, with leave to amend. (ECF No. 13.) Plaintiff was granted thirty days in
24   which to file a Second Amended Complaint that complies with the court’s first screening order.
25   (Id.)
26            On August 27, 2020, Plaintiff filed objections to the court’s second screening order. (ECF
27   No. 16.) The court construes Plaintiff’s objections as a motion for reconsideration of the second
28   screening order.

                                                      1
              Case 1:19-cv-00060-GSA Document 17 Filed 08/31/20 Page 2 of 4



 1   II.    MOTION FOR RECONSIDERATION
 2          Rule 60(b)(6) allows the Court to relieve a party from an order for any reason that justifies
 3   relief. Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest injustice
 4   and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v. Castro, 531
 5   F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The moving party
 6   “must demonstrate both injury and circumstances beyond his control . . . .” Id. (internal quotation
 7   marks and citation omitted). In seeking reconsideration of an order, Local Rule 230(k) requires
 8   Plaintiff to show “what new or different facts or circumstances are claimed to exist which did
 9   not exist or were not shown upon such prior motion, or what other grounds exist for the motion.”
10          “A motion for reconsideration should not be granted, absent highly unusual
11   circumstances, unless the district court is presented with newly discovered evidence, committed
12   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
13   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks
14   and citations omitted, and “[a] party seeking reconsideration must show more than a
15   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
16   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
17   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
18   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
19   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
20   part on other grounds, 828 F.2d 514 (9th Cir. 1987).
21   III.   DISCUSSION
22          Plaintiff requests the court to reconsider its decision in the second screening order that
23   Plaintiff is not permitted to bring allegations in his Second Amended Complaint of events that
24   occurred after the date the original Complaint was filed. Plaintiff wishes to include allegations
25   that his conditions of confinement have worsened since the arrival of the COVID-19 virus at
26   Valley State Prison and that his predictions of what could happen as a result of being locked in a
27   crowded cell have come true. Plaintiff therefore requests leave of court to file a supplemental
28   complaint.

                                                     2
              Case 1:19-cv-00060-GSA Document 17 Filed 08/31/20 Page 3 of 4



 1          Supplemental Complaint
 2          Under Rule 15(d) of Federal Rules of Civil Procedure, “the court may, on just terms,
 3   permit a party to serve a supplemental pleading setting out any transaction, occurrence, or event
 4   that happened after the date of the pleading to be supplemented.” Amendment under Rule 15(d)
 5   is favored and the fact that supplemental conduct may involve new claims is not a reason by itself
 6   to deny the motion. See Keith v. Volpe, 858 F.2d 467, 473 (9th Cir. 1988) (“The clear weight of
 7   authority, however, in both the cases and the commentary, permits the bringing of new claims in
 8   a supplemental complaint to promote the economical and speedy disposition of the controversy.”
 9   (citation omitted)). Leave to amend is thus ordinarily granted unless the amendment is futile,
10   would cause undue prejudice to the defendants, or is sought by plaintiffs in bad faith or with a
11   dilatory motive. Foman v. Davis, 371 U.S. 178, 182 (1962); Smith v. Pac. Properties & Dev.
12   Corp., 358 F.3d 1097, 1101 (9th Cir. 2004). While courts should consider all such factors, “the
13   crucial factor is the resulting prejudice to the opposing party.”    Howey v. United States, 481
14   F.2d 1187, 1190 (9th Cir. 1973).
15          Plaintiff’s First Amended Complaint adds two new defendants, Ralph Diaz (New CDCR
16   Secretary) and Gavin Newsom (Governor of State of California), in their individual and official
17   capacities, and allegations of after-occurring events: (1) Plaintiff’s former bunkmate had his
18   throat cut during his sleep; (2) another inmate was found dead in his bed; (3) on or about March
19   12, 2020, Plaintiff was quarantined after exhibiting COVID-19-like symptoms; (4) on or about
20   March 24, 2020, Warden Fisher began implementing social distancing and haphazardly
21   mandated face masks but failed to enforce staff must wear face masks; (5) on or about February
22   16, 2020, Plaintiff filed a 602 appeal addressing the illegal housing which violates both the Eighth
23   Amendment and Equal Protection, and the appeal was wrongfully cancelled; (6) Governor
24   Newsom visited Valley State Prison just before the COVID-19 outbreak; and (7) threats have
25   escalated from potential attacks by inmates to infection and re-infection of COVID-19 due to
26   forcing eight men into living quarters designed for four women.
27          Here, permitting new allegations and claims concerning Plaintiff’s conditions of
28   confinement after the COVID-19 outbreak would not promote an economical and speedy

                                                      3
                   Case 1:19-cv-00060-GSA Document 17 Filed 08/31/20 Page 4 of 4



 1   disposition of this case. Most troubling, is that supplementing the complaint would be prejudicial
 2   to defendants who have not been served or allowed an opportunity to respond. Plaintiff’s original
 3   Complaint opposed defendants for housing him in a crowded cell, causing a risk of injury from
 4   attacks by other inmates. Plaintiff’s supplemental complaint, if permitted, would raise new issues
 5   and significantly change the focus of the case. Based on these reasons, Plaintiff’s request to
 6   supplement the complaint shall be denied. Plaintiff shall be granted thirty days in which to file
 7   a Second Amended Complaint which complies with the court’s first screening order filed on
 8   April 8, 2020. Plaintiff is advised that he is not precluded from filing a new case addressing
 9   recent conditions of confinement as affected by the COVID-19 outbreak.
10   IV.      CONCLUSION AND ORDER
11            Based on the foregoing, the court finds that Plaintiff has not set forth facts or law of a
12   strongly convincing nature to induce the court to reverse its prior decision. Therefore, the motion
13   for reconsideration shall be denied.
14            Accordingly, IT IS HEREBY ORDERED that:
15            1.       Plaintiff’s motion for reconsideration, filed on August 27, 2020, is DENIED;
16            2.       Within thirty days from the date of service of this order, Plaintiff shall file a
17                     Second Amended Complaint which complies with the court’s first second
18                     screening order filed on April 8, 2020; and
19            3.       Plaintiff’s failure to comply with this order shall result in a recommendation that
20                     this action be dismissed for failure to state a claim.
21
     IT IS SO ORDERED.
22

23         Dated:     August 28, 2020                              /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                         4
